*#>)mi


                                   Court of Appeals
                      iFtftli district nf (Xtexas at Hallas

                                     JUDGMENT

GUADALUPE GUY PEREZ. Appellant                    Appeal from the 265th Judicial District Court
                                                  of Dallas County, Texas. (Tr.Ct.No. F97-
No. 05-97-01626-CR          V.                    21043-QR).
                                                  Opinion delivered by Justice Roach, Justices
THE STATE OF TEXAS, Appellee                      Whittington and O'Neill participating.


      Based on the Court's opinion of this date, the judgment of the trial court is AFFIRIVIED.




Judgment entered March 11, 1999.



                                                         -£&j^ /
                                                  JOHN R. ROACH
                                                  JUSTICE
AFFIRM and Opinion Filed March 11, 1999




                                               In The

                                     Court of Appeals
                         Ififtli district of QJexas at Dallas

                                        No. 05-97-01626-CR
                                        No. 05-97-01627-CR



                             GUADALUPE GUY PEREZ, Appellant

                                                  V.


                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                   Trial Court Cause Nos. F97-27043-QR & F97-16371-QR


                                            OPINION

                         Before Justices Whittington, Roach, and O'Neill
                                     Opinion By Justice Roach

        Guadalupe Guy Perez appeals his convictions for aggravated sexual assault of a child under

theage of fourteen. Ajury convicted appellant and assessed punishment ineach case at ninety-five

years in prison and a $10,000 fine. In four points of error, he complains the trial court erred in(1)

admitting his written confession, (2) admitting the written translation ofhis confession, (3) finding

that the State gave reasonable notice ofits intent to introduce extraneous offenses, and (4) admitting

evidence of extraneous offenses pursuant to article 38.37 of the Texas Code ofCriminal Procedure.

For the reasons set forth below, we overrule all points of error. We affirm the trial court's
judgments.




                                      Factual Background


       S.S. testified appellant is her uncle and began sexually abusing her when she was seven years

old. The abuse continued for several years. S.S. testified that he penetrated her vagina with his

penis and his fingers "many times" and that he tried to make her touch his penis with her hand.

During the times of abuse, appellant was living with S.S., her mother, her sister and two brothers,

and the babysitter, who was appellant's girlfriend. S.S. told her mother what had been happening

when she was about thirteen years old. Appellant ultimately gave a statement to the police in which

he admitted touching S.S. on her vagina three times when she was eleven years old. The jury

convicted appellant of aggravated sexual assault, and he appealed.

                                             Confession


       In his first point of error, appellant contends the trial court erred in admitting State's Exhibit

No. 1, his written Spanish-language confession into evidence. It appearsthat the cruxofappellant's

complaint on appeal is that no Spanish-speaking person was present when he wrote out his statement

in Spanish and the record therefore does not establish that he understood his right to remain silent.

       Two witnesses testified at a pretrial hearing on the voluntariness of appellant's statement.

Detective Jerry Pomposelli testified that appellant was arrested and he went to question him about

eighteen hours later. He informed appellant of his rights in English, and Detective Jose Flores

informed appellant of his rights in Spanish. Although appellant appeared to understand English and

spokesomeEnglish, Pomposelli testified thathe hadFloresinform appellant of hisrights in Spanish

because hewanted to ensure thatappellant understood those rights. After Flores informed appellant




                                                 -2-
of his rights in Spanish, appellant "indicated that he did" understandthem. Pomposelli said he told

appellant that there was allegations involving many girls and then talked to appellant for about an

hour to an hourand a half. He said that appellant "reallydidn't say anything, other than he thought

they were making it up."' Appellant then wrote a statement and signed it. In the statement,

appellant acknowledged touching S.S. on her vagina when she was eleven years old. Pomposelli

testified that he did not threaten appellant nor did he make him any promises in exchange for his

statement.



         Detective Flores testified that he read appellant his rights in Spanish, asked if appellant

understood his rights, andappellant said "Si." Appellant didnotappear confused nordid heaskany

questions regarding his rights. After reading appellant his rights, Flores said he left the interview

room. He said he was not present when appellant wrote his statement. Flores said he believed

appellant spoke English but that the officers asked him to read the rights in Spanish to make sure

that appellant "completely understood his rights prior to giving a statement." He said he believed

a Spanish-speaking secretary translated the written statement given by appellant.

        At the conclusion of the hearing, appellant argued that (1) there was no one present who

spoke Spanish whenhe executed his statement, (2) no Spanish-speaking person testified that hesaw

appellantwrite the statement, and (3) the witnesses at the hearing did not speak Spanishbut testified

appellant wrote thewords. Thus, appellant objected thattheState had failed to prove "the necessary

predicate" to the confession's admission. Thetrial courtruled the statement was voluntarily given.

        Thestandard of review setforth in Guzman v. State, 955 S.W.2d 85 (Tex. Crim. App. 1997),


    Later, he explained his testimony:

        What I stated earlier, he stated thatthe girls made it up. When I asked himspecifically about the other girls thatwere
        involved, I asked himif he wanted to talkaboutthem and he saidthatno,thattheywere making thatup. Buthe wouldn't
        elaborate as to why he thought that or anything else.




                                                                -3-
applies to claims concerning the voluntariness of oral and written statements. See Hernandez v.

State, 957 S.W.2d 851, 852 (Tex. Crim. App. 1998) (per curiam). As a general rule, we afford

almost total deference to a trial court's determination of the historical facts that the record supports,

especially when the trial court's fact findings are based on an evaluation of credibility and

demeanor. Guzman, 955 S.W.2dat89. Likewise, we afford the same amount of deference to mixed

questions of law and fact, if resolving those ultimate questions turns on evaluating credibility and

demeanor. Id. However, we review de novo "mixed questions of law and fact" not falling within

this category. Id. In this case, the facts are undisputed; accordingly, we review de novo whether

those facts establish voluntariness.


        Determining whether a confession is voluntary must be based on the totality of the

circumstances surrounding its acquisition. McCoy v. State, 713 S.W.2d 940, 955 (Tex. Crim. App.

1986), cert, denied, 480 U.S. 940 (1987). The State has the burden to prove the voluntariness of

a confession. Gentry v. State, 770 S.W.2d 780, 789 (Tex. Crim. App. 1988), cert, denied, 490 U.S.

1102(1989).

        On appeal, it appears appellant is complaining that his confession was somehow rendered

involuntary by the fact that Detective Flores left the interview room after explaining his rights to

him rather than remaining present during the questioning. He contends this violated section one of

article 38.22. We disagree. Although the statute requires that warnings be given by a magistrate

or "the person to whom the statement is made," Tex. CODE Crim. Proc. Ann. art. 38.22, § 1

(Vernon 1979), the provision is satisfied if the person to whom the statement is made was present

when thestatutory warnings were read to theaccused. Dowthitt v. State, 931 S.W.2d 244,258 (Tex.

Crim. App. 1996). Here, appellant gave thestatement toPomposelli. Pomposelli read appellant his




                                                  -4-
rights in English and was present when Flores read appellant his rights in Spanish. Therefore, we

conclude the statute was not violated.


         Appellant also contends his written statement contradicts his oral statement to the police and

"there is no explanation in the record as to how an incriminating confession, based upon a voluntary,

knowing and intelligent waiver of the right to remain silent, could have resulted from the

interrogation conducted in this case, where [appellant] was maintaining his innocence during the

hour and a half interrogation as related by the police officers." Initially, we note that the record is

unclear as to whether appellant was "maintaining his innocence" with respect to S.S, as opposed to

the "other girls." Regardless, the record shows that there were allegations against appellant

involving several girls, and two different police departments were investigating him. The fact that

appellant may have originally told the officer the girls fabricated the allegations does not render his

later confessions involuntary. Nor is it "suspicious" that he signed a written statementafter talking

to Pomposelli for an hour to an hour and a half without a Spanish-speaking officer present.

Pomposelli testified that he did not make appellant any promises or threaten him in any way to

obtain the statement and there is no evidence in this record to the contrary. Finally, to the extent

he argues that a better procedure would be to record or videotape appellant's statement, there is

nothing in the rule to require such a procedure. See Tex. Code Crim. Proc. Ann. art. 38.22

(Vernon 1979 & Supp. 1999). Based on the evidence presented, we conclude appellant's statement

was admissible and the trial court did not err in allowing it at trial. We overrule the first point of

error.




         In his secondpointof error, he complains the trial court reversibly erred in admitting State's

Exhibit No. 9, the English translation of his written confession. In particular, he complains (1)




                                                  -5-
Detective Flores was not a certified translator and was not qualified to translate his statement from

Spanish to English and (2) Flores's translation contains grammatical errors, misspellings or

inconsistent spellings, and questionable translations.

             We have reviewed the record in this case and, after doing so, conclude we need not decide

whether the trial judge erred in admitting the written translation of appellant's statement because,

even if he did, the same evidence was admitted earlier without objection. In particular, appellant

did not object when Flores orally translated appellant's statement from Spanish to English for the

jury; he only objected later when the State offered Flores's written translation.

             The overruling of an objection to evidence will not result in reversal when other such

evidence was received without objection, either before or after the complained-of ruling. Leday v.

State, No. 1125-97, slip op. at 10 (Tex. Crim. App. Dec. 16, 1998). This rule applies whether the

other evidence was introduced by the defendant or the State. Id. Because the same facts as provided

in the written statement were proven by other unobjected-to testimony, i.e. Flores's oral translation,

we conclude error, if any, was harmless. Id. at 10-11. We overrule the second point of error.

                                                         Extraneous Offenses


             In his third point of error, appellant contends the trial court erred in ruling that the State gave

reasonable notice in advance oftrial of its intent to introduce extraneous offenses in its case in chief.


The record shows that appellant filed his request for notice, which was limited to Texas Rule of

Evidence 404(b), on the first day of trial.2 The request for notice was therefore untimely and did

not trigger the notice requirements of the rule. See Espinosa v. State,S53 S.W.2d36, 39 (Tex. Crim.

App. 1993).


     2                                .                                                                ,          ,   .   .
         We note that the record contains no request by appellant for notice pursuant to article 38.37 of the code ot criminal procedure. Thus, any
complaints with respect to that rule are waived.
        Regardless, we conclude the notice provided by the State was sufficient. Appellant was

charged in two indictments with aggravated sexual assault of a child. One indictment alleged digital

penetration and the other alleged penile penetration. Appellant contends that the complainant was

improperly allowed to testify that appellant penetrated her with his penis and finger "many times."

Thus, it appears that appellant complains that evidence of repeated commission of the acts alleged

in the indictment constituted evidence of extraneous offenses and he was entitled to notice of each


separate act. We disagree. See Worley v. State, 870 S.W.2d 620, 621-22 (Tex. App.-Houston [1st

Dist] 1994, pet. ref d) (holding that appellant's multiple commissions of sexual acts charged in

indictment are not extraneous offenses for evidentiary purposes for which State must provide notice

under rule 404(b)). To the extent appellant complains that the complainant was allowed to testify

that he tried to get her to touch his genitals, notice of such an act was provided by the State. We

overrule the third point of error.

        In his fourth point, appellant complains the trial court erred in admitting evidence of crimes,

wrongs, or acts pursuant to article 38.37 of the code of criminal procedure. Appellant does not set

forth which particular evidence he is complaining of, but it appears he has limited his complaint to

the testimony regarding digital and penile penetration, both of which acts were alleged in the

indictment.    We have previously concluded such was not evidence of extraneous acts. Even

assuming it was, and to the extent he is complaining about evidence of any other sexual misconduct

that he committed against the complainant, such evidence was relevant and admissible in this

prosecution.

        Article 38.37 of the Texas Code of Criminal Procedure states, in pertinent part, that:

                Notwithstanding Rules 404 and 405, Texas Rules of Criminal
                Evidence, evidenceof other crimes,wrongs or acts committedby the




                                                 -7-
               defendant against the child who is the victim of the alleged offense
               shall be admitted for its bearing on relevant matters, including:

               (1) state of mind of the defendant and the child; and

               (2) the previous and subsequent relationship between the defendant
               and the child.


Tex. Code Crim. Proc. Ann. art. 38.37, § 2 (Vernon Pamph. 1999).

       The complainant, who was fourteen at trial, testified the abuse began at age seven. She

testified appellant penetrated her vagina with his penis and his fingers on many occasions, put his

mouth on her vagina, and tried to make her touch his penis. Appellant argues that the trial court

erred in allowing this evidence in under article 38.37 because it was not relevant. We disagree.

       Article 38.37 applies to prosecutions for sexual offenses committed against a child under

seventeen years of age. Id. at § 1. By enacting article 38.37, the legislature in effect determined

that, in certain sexual abuse cases, evidence of "other crimes, wrongs or acts" committed by the

accused against the child are relevant and admissible under rule 402 (and notwithstanding rules 404

and 405). See Stable v. State, 970 S.W.2d 682, 689 (Tex. App.-Dallas 1998, pet. ref d). In this

case, the complainant's testimony involved evidence of sexual abuse by appellant against her.

Accordingly, the complained-of evidence in this case met the requirement of the rule and was

therefore admissible. Accordingly, the trial court did not err in allowing the evidence at trial. We

overrule the fourth point of error.
       We affirm the trial court's judgments.



                                                   U£^. /L-/
                                                JOHN R. ROACH
                                                JUSTICE
Do Not Publish
TEX. R. App. P. 47